      Case 7:20-cv-00334 Document 25-1 Filed on 02/08/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                            §
         Plaintiff,                                   §
                                                      §
 v.                                                   §      CIVIL ACTION NO. 7:20-cv-00334
                                                      §
 1.494 ACRE OF LAND, MORE OR LESS,                    §
 SITUATE IN STARR COUNTY, STATE OF                    §
 TEXAS, UNKNOWN HEIRS OF PETRA                        §
 RODRIGUEZ SANDOVAL, et al.,                          §
          Defendants.                                 §

                       DISCLAIMER FOR LINDA ALLISON BARRERA

        In accordance with the provisions of 28 U.S.C. § 1746, I, LINDA ALLISON BARRERA,

the undersigned, do hereby make the following unsworn declaration, under penalty of perjury:

        I, LINDA ALLISON BARRERA, have been named as an interested party in the above-

styled and numbered condemnation proceeding, and hereby enter my appearance herein for all

purposes, waive service of all notices, and disclaim any right, title, claim or interest in the just

compensation paid, or to be paid, for the taking of lands, more particularly described in Schedules

AC,@ AD,@ and “E,” of the Notice of Condemnation (Docket #3). I further ask the Court to dismiss

me from this action.

        I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true

and correct.




                                                                                         1
                                               Page 1 of 2
Case 7:20-cv-00334 Document 25-1 Filed on 02/08/21 in TXSD Page 2 of 2



  Signature:          Linda Allison


  Printed Name: Linda Allison


  Title (if any):


  Executed on: February 6, 2021                     at Houston, Texas United States
               (Date)                                  (City, State, Country)


  Address:




  Telephone:




                                      Page 2 of 2
